Andrews, Judge.
In Davis v. State, 202 Ga. App. 629 (414 SE2d 902) (1992), we affirmed the trial court’s denial of Davis’ motion to suppress. The Supreme Court granted certiorari and reversed our decision in Davis v. State, 262 Ga. 578 (422 SE2d 546) (1992). Accordingly, our judgment in this case is vacated and the judgment of the Supreme Court is made the judgment of this Court.

Judgment reversed.


Pope, C. J., McMurray, P. J., Birdsong, P. J., Beasley, P. J., Cooper, Johnson, Blackburn and Smith, JJ., concur.